Citation Nr: 1419272	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to recognition of the Appellant as the Veteran's surviving spouse for VA benefits purposes.  


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son, and Appellant's daughter


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1952 to July 1972.  He died in 2007.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to Dependency and Indemnification Compensation (DIC), including service connection for the cause of the Veteran's death, death pension, and accrued benefits, because the Appellant did not qualify as a surviving spouse for VA benefits purposes.   

A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

In September 2009, the Appellant designated an attorney as her representative before VA using a VA Form 21-22a.  Attorneys who commence representation before VA after June 23, 2008, must file for accreditation by VA's Office of General Counsel.  38 C.F.R. § 14.629b (2013).  Current VA accreditation records do not show the designated attorney as accredited; therefore, the Board cannot recognize him as the Appellant's representative, notwithstanding his appearance at the March 2011 Board hearing.  In February 2014, the Board notified the Appellant of this situation and explained the regulations and options for representation before VA which had to be exercised by her within 30 days of such notice.  As no response was received from the Appellant, the Board will proceed as if the Appellant is unrepresented.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system do not contain additional evidence relevant to this appeal.    


FINDINGS OF FACT

1.   The Appellant married the Veteran in May 1956 and they remained legally married at the time of the Veteran's death.  

2.  The Appellant credibly testified that she did not cohabitate with or hold herself out as married to another person. 

3.  The weight of credible evidence is in relative equipoise as to whether the Appellant and the Veteran had extended breaks in cohabitation by mutual agreement with no intent by the Appellant to desert the marriage.  


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the surviving spouse of the Veteran are met.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. §§ 3.50, 3.53, 3.102 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Appellant's claim, which is not prejudicial to her, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Appellant seeks recognition as the Veteran's surviving spouse.  She contended in statements in June 2008, September 2009, and October 2009, and during a March 2011 Board hearing that she meets the criteria for recognition as the Veteran's surviving spouse for VA benefits purposes.  

Laws and Regulations

A surviving spouse is a person (1) validly married to the Veteran at the time of the Veteran's death, (2) "who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse)," and (3) "who has not remarried or ... lived with another person and held himself or herself out openly to the public to be the spouse of such other person."  38 U.S.C. § 101(3); see 38 C.F.R. § 3.50(b).  

Regarding the element that the purported surviving spouse must have "lived with the Veteran continuously from the date of marriage to the date of the Veteran's death," there are several exceptions to this requirement.  A separation will not defeat the continuous cohabitation requirement when the separation "was due to the misconduct of, or procured by, the Veteran without the fault of the spouse."  38 C.F.R. § 3.50(b)(1).  Temporary separations due to the fault of either party will not break continuity of cohabitation. 38 C.F.R. § 3.53(a).  

VA regulations further provide that "[i]f the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken." 38 C.F.R. § 3.53(b).  A person may qualify as a surviving spouse if the separation was procured by the Veteran-even in the absence of misconduct by the Veteran-or was procured by mutual agreement, where the spouse had no intent to desert the Veteran.  Such a separation, if mutually agreed upon by the Veteran and the spouse, would not warrant a finding that continuous cohabiting had ceased-unless it was shown that the separation resulted from the spouse's intent to desert.  See Alpough v. Nicholson, 490 F.3d 1352, 1357-58 (Fed.Cir.2007). 

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).

Factual Background & Analysis

Regarding the validity of the marriage at the time of the Veteran's death in this case, a Mississippi marriage license shows that the Veteran and the Appellant were married in May 1956.  The Veteran's December 2007 Mississippi death certificate lists the Appellant as the surviving spouse.  Further, the file contains the image of a Department of Defense (DoD) identification card issued to the Appellant one month after the Veteran's death indicating that she is the Veteran's spouse.  

During the March 2011 Board hearing, the Appellant testified that at no time did she live with another person and hold herself out openly to the public to be the spouse of another person.  In a June 2008 statement, a family friend confirmed this assertion.  The Board notes that this information is not contradicted elsewhere in the record.  

Nevertheless, statements and testimony from all parties confirm that the Appellant and the Veteran did not cohabitate for extended periods of time during and after his military service up to 2005 when the Veteran became seriously ill.  In a June 2008 letter, the Appellant acknowledged that the couple had obtained a legal separation at one time but reestablished cohabitation without nullifying the legal status of their marriage.  Therefore, the remaining issues for the Board in this case are whether the separations between the Veteran and the Appellant were due to misconduct by the Veteran or were by mutual consent without the intent of the Appellant to desert the marriage. 

The Board notes in this regard that the claims file contains conflicting evidence as to these issues.  In a May 2004 letter to VA in support of a claim for an apportionment of disability benefits, the Appellant noted that she and the Veteran had not "stayed together" in 33 years.  In testimony at her March 2011 Board hearing, the Appellant denied ever writing her May 2004 statement.  In a January 2005 statement, the Veteran noted that he and the Appellant had not lived together for 34 years, they had not seen each other, and they were living separate lives at that time.  Some of the Veteran's service treatment records listed the Appellant as next of kin at an address in another state distant from the Veteran's duty station.  The Veteran also reported to a VA clinician in July 2002 and to a private physician in August 2007 (a few months prior to his death) that he was separated from his wife.  In an April 2010 substantive appeal, the Appellant noted that the couple was separated, the Veteran lived in Florida, and the separation was not her fault.  

After the Veteran's death, the Appellant, friends, and family members noted in statements submitted to VA or testified before the Board that the Appellant and the Veteran had eight adult children and had lived apart so that the children could be educated in the Appellant's location and because the job opportunities for the Veteran were better in his location.  The Appellant, adult children, and family friends noted or testified that they visited with the Veteran several times per year and the Appellant lived with or close by the Veteran starting in 2005 in order to care for him during his terminal illness.  Although not entirely relevant to cohabitation but relevant to mutual agreement, the claims file contains income tax returns and real estate records which show joint filings or joint ownership of property by both the Veteran and the Appellant and records of some financial support provided by the Veteran to the Appellant.  There is no evidence that either party filed for or otherwise took action to seek a divorce between their marriage and the Veteran's death.  

Regrettably, the only evidence of record of the Veteran's view of the living arrangements is his January 2005 statement that he had not lived with the Appellant for 34 years, he had no knowledge of her life activities, and they were living separate lives at that time.  The Veteran's January 2005 statement was made in opposition to an apportionment of his VA disability benefits sought by the Appellant.  His opposition to the apportionment sought by the Appellant was successful as VA noted that the Veteran presented evidence of financial support for dependents in excess of the dependent allowance.  The Veteran's January 2005 statement did not address whether there was a mutual agreement between himself and the Appellant to live separately and why this was so, however.  As noted, the DoD recognized the Appellant as the surviving spouse after the Veteran's death.  This decision is not binding on VA as it does not consider the cohabitation requirement.  Nevertheless, the Veteran had the opportunity to change this status during his lifetime.  That he did not do so suggests that he did not consider the lack of cohabitation as intent by the Appellant to desert the marriage.  Although not shown in the record, the Appellant contends that she receives the survivor portion of the Veteran's Social Security Administration benefits which the Veteran also could have changed during his lifetime.   

The Board concludes that recognition of the Appellant as the Veteran's surviving spouse for VA benefits purposes is warranted.  The Board is mindful that the VA survivor benefits sought by the Appellant are not assets of the Veteran but rather benefits from the government granted to the claimant in her own right based on the Veteran's active service if the criteria discussed above are met.  Therefore, any intent by the Veteran that the Appellant not share in his assets is not relevant.  The Appellant was legally married to the Veteran at the time of his death as shown in the death certificate and DoD identification card.  There is no evidence of a divorce.  The Appellant's statement that she did not cohabitate with another is credible and supported by credible evidence from family and friends.  

There is inconsistent evidence of the reasons for significant periods of separation between the Veteran and the Appellant.  The evidence provided by the Veteran that he had no contact with the Appellant is in conflict with his inaction to terminate the marriage and his continued financial support for the Appellant and their dependents.  The evidence provided by the Appellant after the Veteran's death is in the context of seeking VA benefits without the opportunity for the Veteran to respond and also lacks credibility as it is inconsistent with her earlier statements.  The Appellant's assertion that she did not write the January 2005 statement is not credible as it was consistent with and supported her petition to receive an apportionment of the Veteran's benefits at that time.  Moreover, she never suggested in January 2005 that the separation was only temporary and for education and business purposes.  Nevertheless, the Board finds that the Appellant's subsequent contention that the separation was for the purpose of educating their children and providing the Veteran better employment opportunities is credible as it is consistent with financial support provide by the Veteran and the reports of occasional visitation made by the child of the Veteran and the Appellant and other family friends.  Taken together, this evidence persuasively suggests a mutual agreement by the Veteran and the Appellant to the lengthy separations with no intent by the Appellant to desert the marriage entirely.  The Appellant's uncontested statements that she intermittently lived with the Veteran and cared for him during his terminal illness also demonstrate a lack of intent by the Appellant to desert the marriage.  

Resolving any reasonable doubt in the Appellant's favor, the Board finds that the mutual agreement between the Veteran and the Appellant and lack of intent by the Appellant to desert did not break the continuity of the cohabitation between the Veteran and the Appellant and the legal exception to the requirement of continuous cohabitation has been met.  In summary, as all elements of the relevant criteria have been met, the Appellant is recognized as the Veteran's surviving spouse for VA benefits purposes.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also 38 C.F.R. § 3.102.  


ORDER

Entitlement to recognition of the Appellant as the Veteran's surviving spouse is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


